FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                    UNITED STATES COURT OF APPEALSNovember 4, 2014
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



JAMES SIDNEY TRIGGS,

              Petitioner - Appellant,

       v.
                                                        No. 14-1213
THE STATE OF COLORADO; LOU                             (D. Colorado)
ARCHULETA, Warden, Fremont                     (D.C. No. 1:13-CV-03292-REB)
Correctional Facility; JOHN
SUTHERS, The Attorney General of
the State of Colorado,

              Respondents - Appellees.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      This matter is before the court on James Triggs’s pro se requests for a

certificate of appealability (“COA”) and to proceed on appeal in forma pauperis.

Triggs seeks a COA so he can appeal the district court’s denial of his 28 U.S.C.

§ 2254 petition. 28 U.S.C. § 2253(c)(1)(A). We grant Triggs’s request to

proceed on appeal in forma pauperis. Because Triggs has not, however, “made a

substantial showing of the denial of a constitutional right,” id. § 2253(c)(2), this

court denies his request for a COA and dismisses this appeal.
      A Colorado state jury convicted Triggs on multiple counts of sexually

assaulting his children. The trial court imposed a lengthy sentence of

imprisonment. His convictions and sentence were affirmed, in an unpublished

decision, on direct appeal to the Colorado Court of Appeals; the Colorado

Supreme Court denied certiorari review. After the Colorado state courts denied

Triggs’s request for post-conviction relief, Colo. R. Crim. P. 35(c), Triggs filed

the instant § 2254 petition raising twelve overarching challenges to his state

convictions. In two thorough and well-stated orders, the district court concluded

as follows: (1) the overwhelming majority of claims set out in Triggs’s petition

were procedurally barred (i.e., 1(b), the portion of claim 2 relating to Triggs’s

eldest son, 3, all portions of claim 4 except 4(b)(ii), 1 5, 6, 7, 9(b), 9(c), the

assertion of cumulative error in claim 9, 10, and 11); (2) claim 9(a) was so

vaguely pled that it was subject to summary dismissal under Rule 4 of the Rules

Governing Section 2254 Cases, Blackledge v. Allison, 431 U.S. 63, 75 n.7 (1977);

(3) the Colorado Court of Appeals’ factual and legal resolution of the remaining

claims (i.e., 1(a), 2, 4(b)(ii), 8, and 12) was reasonable, 28 U.S.C. § 2254(d).

      The granting of a COA is a jurisdictional prerequisite to Triggs’s appeal

from the denial of his § 2254 petition. Miller-El v. Cockrell, 537 U.S. 322, 336

      1
       The district court determined the allegations of ineffective assistance of
counsel set out in claim 4 were procedurally barred only after ordering further
briefing and concluding none of the claims were sufficiently substantial to
implicate the special procedural default rule set out in Martinez v. Ryan, 132 S.
Ct. 1309 (2012).

                                           -2-
(2003). To be entitled to a COA, Triggs must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the requisite

showing, he must demonstrate “reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (quotations omitted). In evaluating

whether Triggs has satisfied his burden, this court undertakes “a preliminary,

though not definitive, consideration of the [legal] framework” applicable to each

of his claims. Id. at 338. Although Triggs need not demonstrate his appeal will

succeed to be entitled to a COA, he must “prove something more than the absence

of frivolity or the existence of mere good faith.” Id.

      Having undertaken a review of Triggs’s appellate filings, the district

court’s orders dated March 3, 2014 and May 19, 2014, and the entire record

before this court, we conclude Triggs is not entitled to a COA. In so concluding,

this court has nothing to add to the comprehensive analysis set out by district

court. Accordingly, this court DENIES Triggs’s request for a COA and

DISMISSES this appeal.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -3-